 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNevada Resort Association; Summa Corporation, d/b/a Castaways Hotel; Summa Corporation, d/b/a Desert Inn Hotel and Country Club; SummaCorporation, d/b/a Frontier Hotel; Summa Cor-poration, d/b/a Sands Hotel; Hotel Properties,Inc., d/b/a Landmark Hotel; Circo Resorts,Inc., d/b/a Circus Circus Hotel and Spa; DesertPalace, Inc., d/b/a Caesars Palace; M & R In-vestment Co., Inc. d/b/a Dunes Hotel andCountry Club; Hilton Hotels Corp., d/b/a Fla-mingo Hilton; Las Vegas Hilton; Sahara NevadaCorporation d/b/a Sahara Hotel; Paradise RoadHotel Corp., d/b/a Thunderbird Hotel andCasino; Hotel Conquistador, Inc., d/b/a Tropi-cana Hotel and Country Club and MusiciansUnion of Las Vegas, Local No. 369, AmericanFederation of Musicians, AFL-CIOMusicians Union of Las Vegas, Local No. 369,American Federation of Musicians, AFL-CIOand Nevada Resort Association. Cases 31-CA-6306 and 31-CB-2368July 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 5, 1979, Administrative LawJudge David G. Heilbrun issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Respondents Nevada Resort Associ-ation, et al., herein referred to collectively as theEmployer, filed exceptions and supporting briefs,and Respondent Musicians Union of Las Vegas,Local No. 369, American Federation of Musicians,AFL-CIO, herein referred to as the Union, filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.i We find no merit in the Employer's allegation of bias on the part ofthe Administrative Law Judge. There is no basis for finding that bias orpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of those witnesses who testified onbehalf of the Union. As the Supreme Court has stated, "total rejection ofan opposed view cannot of itself impugn the integrity or competence of atrier of fact." N.L.RB. v. Pittsburgh Steamship Company, 337 U.S. 656(1949). Moreover, it is the Board's established policy not to overrule anadministrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We have carefully exam-ined the record and find no basis for reversing his findings However, we250 NLRB No. 118We agree, for the reasons stated by the Adminis-trative Law Judge, that the Employer's lounge mu-sicians2are employees within the meaning of Sec-tion 2(3) of the Act, and are not independent con-tractors as maintained by the Employer. We alsoagree with the Administrative Law Judge's conclu-sory finding that the Employer violated Section8(a)(5) of the Act by withdrawing recognition fromthe Union as the exclusive collective-bargainingrepresentative of the Employer's lounge musi-cians.3The facts with regard to the withdrawal of rec-ognition are fully set forth in the AdministrativeLaw Judge's Decision. On February 6, 1976,4theEmployer delivered to the Union its counterpro-posal for a renewal of the then-existing collective-bargaining agreement. The Employer's proposaldefined the bargaining unit as "those musicianswho were employed as members of the house or-chestra," thus excluding lounge musicians from thebargaining unit, despite the fact that lounge musi-cians had been included in the unit since at least1966. Although the Union adamantly refused toaccede to the Employer's demand, the Employerpersisted in its unwavering insistence that the newcollective-bargaining agreement cover only thehouse orchestra musicians. Faced with this demandfor exclusion of lounge musicians, the Unionagreed to set the issue aside and proceed with ne-gotiations on other matters.Notwithstanding the agreement to defer resolu-tion of the lounge musician issue, we find that bywithdrawing recognition from the Union as therepresentative of the lounge musicians on or aboutFebruary 6, at a time when the Employer enter-tained no reasonable doubt of the Union's majoritystatus and had no other legitimate consideration forwithdrawal of recognition, the Employer violatedSection 8(a)(5) and (1) of the Act. As noted by theUnion and the General Counsel, the fact that theEmployer believed that the lounge musicians wereindependent contractors does not justify or excusethe resulting refusal-to-bargain violation. Similarly,the fact that the Union agreed to defer the loungedo not rely upon and we disavow the Administrative Law Judge's char-acterizations of several of the Employer's witnesses.The Employer has requested oral argument This request is herebydenied as the record, the exceptions. and the briefs adequately present theissues and positions of the parties.2 Musicians performing in the Employer's cocktail lounges and restau-rants are termed "lounge musicians" to distinguish them from members ofthe house orchestra who play in the Employer's main showrooms.3 The Administrative Law Judge found, and we agree, that an over-whelming number of the lounge musicians are employees. That several ofthe lounge musicians may possess some indicia of independent contractorstatus does not alter our finding of the 8(a)(5) violation, inasmuch as theEmployer withdrew recognition from the Union without making any dis-tinctions among the lounge musicians.4 Unless otherwise noted, all dates are 1976.626 CASTAWAYS HOTELmusician issue does not legitimize the Employer'swithdrawal of recognition. Accordingly, we adoptthat part of the Administrative Law Judge's Deci-sion which found that the Employer violated Sec-tion 8(a)(5) of the Act.sWith respect to the allegation that the Unionviolated Section 8(bX3) of the Act by refusing toexecute a written contract incorporating the termsof an alleged oral agreement, it is uncontradictedthat the Employer and the Union reached an oralagreement on March 25, and that at a generalmembership meeting on March 31 the members ofthe Union ratified the agreement. Subsequently, asecond membership meeting was held wherein themembership directed the Union's leadership not tosign the March 25 agreement. On May 4, theUnion's president, Jack Foy, advised the Employerthat the Union would not execute the agreement.8The Union conceded at the hearing that the writ-ten contract prepared by the Employer accuratelyportrayed the agreement reached on March 25.Nevertheless, the Administrative Law Judge foundthat for Section 8(d) purposes the Union did notrefuse to execute an agreed-upon collective-bar-gaining agreement because a major feature re-mained subject to an unfulfilled condition subse-quent. We cannot agree.Initially, we note that the Administrative LawJudge did not specify the condition subsequent in-volved. The condition referred to apparently wasthe submission of the lounge musicians' employeestatus to a third party. However, we find no recordevidence to support the existence of that, or anyother, condition subsequent. Ivan R. Ashleman, theUnion's chief negotiator and attorney, testified thaton March 10 he proposed that the parties agree toa contract covering all issues not in dispute, that is,all issues except the unit placement of the loungemusicians. Under his proposal, the employee statusof the lounge musicians would be resolved througha Board or other legal proceeding and, if the reso-lution was in the Union's favor, continued bargain-ing and amendment of the then-existing collective-s Member Penello is of the view that, since the Employer persisted indemanding that the lounge musicians be excluded from the unit despitethe Union's continuing rejection of that proposal, its conduct amountedto an unlawful insistence to the point of impasse upon a nonmandatorysubject of bargaining in violation of 8(a)(5) and (I). See. e.g,, NationalFresh Fruit A Vegetable Company and Quality Banana Co.. Inc.. 227NLRB 2014 (1977), enforcement denied 565 F.2d 1331 (5th Cir. 1978).6 That the membership directed its leadership not to execute theagreed-upon collective-bargaining agreement, after having first ratifiedthat agreement, is no defense to the instant 8(b)(3) proceeding. Havingonce approved the contract, the employees were bound by such approvalunless the Employer assented to their reconsidering that action. GeneralTeamsters. Chauffeurs and Helpers Local 249, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs. Warehousemen and Helpers of .4mer-ica (V. 4 M Manufacturing Company), 168 NLRB 389, 391 (1967) Thereis no evidence herein to establish that the Employer gave an), suchasse n t.bargaining agreement to include the lounge musi-cians would result. In the meantime, Ashleman tes-tified, the parties "would have a contract for thenon-disputed areas." On March 25, Ashleman putforth this same proposal, which the Employer ac-cepted the same day. As noted above, the Union'smembership ratified the agreement on March 31.Prior to the ratification vote, Ashleman explainedto the membership that the lounge musicians werenot included in the contract due to legal problemsrelating to their status as employees. Ashleman fur-ther explained that, once the lounge musicians'status had been clarified, bargaining for their inclu-sion in the contract would continue. There is nocontention that Ashleman ever referred to any con-dition subsequent, and we find no evidentiary basisfor concluding that any such condition existed.7In its answer to the complaint, the Union ad-mitted that it had agreed to a collective-bargainingagreement embodying terms and conditions of em-ployment for employees engaged in house orches-tras. It further admitted that it subsequently refusedto sign that collective-bargaining agreement. Therecord fully supports the Union's admissions.Indeed, any contention to the contrary would betotally groundless. Although neither the Union norany other party alleged that execution of the agree-ment was subject to a condition subsequent, theUnion did raise the defense that its obligation tosign the agreed-upon contract was excused by theEmployer's violation of Section 8(a)(5). In supportof its contention, the Union cited Dixie Sand andGravel Company, 231 NLRB 6 (1977), for the prop-osition that a violation of Section 8(b)(3) basedupon a refusal to execute an agreed-upon contractwill not be found where the alleged agreement wasthe direct result of the employer's refusal to bar-gain and the product of employer coercion. Whilewe agree with the principle expressed in DixieSand and Gravel, we find that principle inapplicableherein. In the instant case, the agreement betweenthe Union and the Employer was not the directresult of any coercion by the Employer; indeed, itwas the Union which proposed that a separateagreement be entered into covering the house or-chestras. While it may be true that but for the Em-ployer's withdrawal of recognition, which wefound to have violated Section 8(a)(5), no separateagreement would have been reached, we find thenexus between the withdrawal of recognition andthe Union's proposal for a separate contract forhouse orchestra musicians insufficient to justify the? The "interim agreement" referred to in Union President Foy's letterof April 20 clearly referred to the parties' agreement to resolve thelounge musician issue, and not the subject collective-bargaining agree-ment as stated h) Ihe Administrative LIaw Judge.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's failure to execute the contract resultingfrom its proposal. Unlike Dixie Sand and Gravel,here no coercion was applied by the Employer toinsure that the contract be accepted by the Unionor the employees. Thus, we cannot find that thecircumstances present in Dixie Sand and Gravel,and the legal principle resulting therefrom, haveany application to the instant dispute. Accordingly,we reject the Union's defense.Having found that on or about March 25 theEmployer and the Union reached full and finalagreement for a collective-bargaining agreementcovering employees engaged in house orchestras,and having further found that the Union refused tosign that collective-bargaining agreement, whichrefusal was unjustified, we therefore find and con-clude that the Union violated Section 8(b)(3) of theAct, as alleged in the complaint, and shall order itto take appropriate remedial action.8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Nevada Resort Association, LasVegas, Nevada, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with Musi-cians Union of Las Vegas, Local No. 369, Ameri-can Federation of Musicians, AFL-CIO, in regardto rates of pay, wages, hours of employment, orother conditions of employment for persons em-ployed in the appropriate bargaining unit describedbelow:All employees engaged as musicians employedby the employer-members of the NRA at theirLas Vegas, Nevada, establishments, excludingall other employees, including guards and su-pervisors as defined in the Act.s We note that the collective-bargaining agreement reached on March25 expired by its terms on April I, 1980. Nevertheless, for the reasonsstated in International Union, United Automobile. Aircraft and AgriculturalImplement Workers of America (UA W). AFL-CIO (Maremonr AutomotiveProducts. Inc.), 134 NLRB 1337, 1339, fn. 4 (1961), we shall order thatthe Union execute the aforesaid collective-bargaining agreement upon theEmployer's requestOn the facts presented herein, we do not believe that our findings of an8(aX5) violation and an 8(bX3) violation are mutually exclusive While re-lated, the violations arise from separate conduct at different times, andeach violation stands independent of the other. Although we have foundthat the Employer unlawfully withdrew recognition from the Union withrespect to lounge musicians on February 6, the parties thereafter agreedto bargain on all other issues and to reduce any agreement reached to awritten collective-bargaining agreement. Having reached full agreementon March 25 as to all issues apart from the status of lounge musicians, theUnion was obligated to execute that agreement when reduced to writingIts refusal to do so was a per se violation of the Union's duty to bargainas defined in Sec. 8(d) of the Act(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, bargain with Musicians Unionof Las Vegas, Local No. 369, American Federationof Musicians, AFL-CIO, relative to the bargainingunit described in paragraph l(a) above and, uponfurther request, execute a written contract incorpo-rating any agreement reached.(b) Post the attached notice marked "AppendixA" at its Las Vegas, Nevada, office and on thepremises of each member establishments Copies ofsaid notice, on forms to be provided by the Re-gional Director for Region 31, after being dulysigned by Respondent or an authorized representa-tive, shall be conspicuously posted immediatelyupon receipt and be maintained for 60 consecutivedays thereafter in all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.B. Respondent Musicians Union of Las Vegas,Local No. 369, American Federation of Musicians,AFL-CIO, Las Vegas, Nevada, its officers, agents,and representatives, shall:1. Cease and desist from refusing to bargain col-lectively in good faith with Nevada Resort Associ-ation as to wages, hours, and other terms and con-ditions of employment, by refusing to sign the col-lective-bargaining agreement upon which the par-ties have agreed or from engaging in any like orrelated conduct in derogation of its statutory dutyto bargain.2. Take the following affirmative action neces-sary to effectuate the purposes and policies of theAct:(a) On request by Nevada Resort Association,execute the contract with it that was agreed uponon or about March 25, 1976.(b) Post at its office and meeting hall copies ofthe attached notice marked "Appendix B."°OCopies of said notice, on forms provided by the9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "'° See fn. 9, vupra628 CASTAWAYS HOTELRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Furnish to the said Regional Director suffi-cient signed copies of the aforesaid notice for post-ing by Nevada Resort Association, if it be willing,to be posted in all places where notices to NevadaResort Association's employees are customarilyposted.(d) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIX ANOTICE To EMPLOYI FSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse the request of Musi-cians Union of Las Vegas, Local No. 369,American Federation of Musicians, AFL-CIO,to bargain with respect to all persons in theappropriate bargaining unit described below:All employees engaged as musicians em-ployed by the employer-members of theNRA at their Las Vegas, Nevada, establish-ments, excluding all other employees, in-cluding guards and supervisors as defined inthe Act.WE WILL NOT continue to assert that musi-cians engaged to perform in lounges of theStrip hotels are outside the coverage of thebargaining unit just described.WE WILL NOT in any like or related mannerinterfere wih, restrain, or coerce our employ-ees in the exercise of rights protected by theNational Labor Relations Act.NEVADA RESORT ASSOCIATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyin good faith with Nevada Resort Association,by refusing to sign the collective-bargainingagreement to which we agreed on or aboutMarch 25, 1976, and WE WILL NOT engage inany like or related conduct in derogation ofour statutory duty to bargain.WE WILL, if requested by Nevada ResortAssociation, execute the contract on which wereached agreement on or about March 25,1976.MUSICIANS UNION OF LAS VEGAS,LOCAL No. 369, AMERICAN FEDER-ATION OF MUSICIANS, AFL-CIODECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Las Vegas, Nevada, on various datesspanning September 6 through December 6, 1978. Thehearing was based on a consolidated amended complaintissued April 13, 1978, stemming from charges filed in thesummer of 1976. Essential allegations of this complaintare: (1) Commencing on or about February 6, 1976, theNevada Resort Association (hereafter often called NRAor Association), comprised for collective-bargaining pur-poses of firms engaged in the operation of Las Vegashotels and gambling casinos, withdrew recognition fromMusicians Union of Las Vegas, Local No. 369, AmericanFederation of Musicians, AFL-CIO (hereafter oftencalled Union or Local 369), as the exclusive representa-tive of persons performing as musicians in the loungeshows or bands of NRA establishments, while thereafterrefusing to recognize or to meet and bargain with theUnion with respect to terms of any collective-bargainingagreement covering such persons, and (2) commencingon or about May 4, 1976, the Union has continually re-fused to execute a written contract incorporating termsof an oral agreement assertedly reached on or aboutMarch 31, 1976, to cover employees performing as musi-cians in the house orchestras of NRA establishments.The context for issues arising therefrom is a further alle-gation that since 1951, but particularly since April 7,1973, the Union has been the exclusive bargaining repre-sentative of employees in a single multiemployer unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act and set forth as:All employees engaged as musicians employed bythe employer-members of the NRA at their LasVegas, Nevada establishments, excluding all other629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, including guards and supervisors as de-fined in the Act.Upon the entire record, my observation of witnessesand consideration of post-hearing briefs,' I make the fol-lowing:FINI)INS OF FACT AND CONCI.USIONS OF LAWThis collective-bargaining relationship originated withinformal dealings over the decade of 1946 to 1956. Thenan association named the Nevada Industrial Council ma-terialized to represent several hotels operating in LasVegas. Its coordinator first signed a simple form of laborcontract with the Union in 1956. A series of such docu-ments followed until this manner of dealing was sup-planted following effectiveness of a certain "MasterAgreement" of 3 years' duration ending November 15,1969. This agreement had recited it was to "govern therelations between the respective parties." Further, it con-tained numerous "conditions" that set pay scales, estab-lished a deferred health and welfare insurance program,defined vacation eligibility, and otherwise largely adopt-ed various union work practice policies, many of whichwere rooted in the bylaws of Local 369.The NRA was formed in 1966 and soon William N.Campbell was appointed as its director of labor relations(now retitled managing director), with responsibility fornegotiating and administering labor agreements betweenmember establishments and various unions of the vicini-ty.2After settling into the position Campbell negotiatedlabor agreements early in 1969 with the Laundry andDry Cleaning Union and American Guild of VarietyArtists (AGVA). He then formulated objectives towarda renewed agreement with Local 369, in anticipation ofbargaining expected to commence that fall. In doing sohis most conscious interest was to achieve a "moreorthodox" labor agreement, with particular reference todevising no-strike language, providing grievance and ar-bitration procedure, and expressing management rights.Negotiations did ensue and after a short hiatus followingexpiration of the 1966-69 contract a new agreement wasreached on January 15, 1970, for a term extendingthrough November 15, 1972. According to its preamble,the fruit of bargaining here was "complete agreement oncompensation, hours of work, working conditions, proce-dures for settling disputes and other related subjects ...The NRA's motion at p. 106 of its brief, that it be permitted toamend par. 17 of its answer by deleting verbiage, is grantedt The NRA is a voluntary, nonprofit corporation headquartered in LasVegas, Nevada, which admits certain hotel and gambling casino firms lo-cated there to membership, and exists in whole or in part for the purposeof negotiating, executing, and administering multiemployer collective-bar-gaining agreements on behalf of its employer-members with relation torepresentatives of their employees. The employer-members of NRA col-lectively receive annual gross revenues in excess of $500,000, while pur-chasing and receiving goods and supplies valued in excess of $50,000 di-rectly from sources outside Nevada. I therefore find, as admitted, thatNRA and its employer-members are collectively and at all material timesan employer within the meaning of Section 2(6) and (7) of the Act. Fur-ther, I find that Local 369 exists in part to secure improved wages, hours,working conditions, and other economic advantages through organizing,negotiations and collective bargaining, and, therefore, as admitted, is alabor organization within the meaning of Section 2(5).which shall be applicable to all musicians employed orengaged by the Employers during the term hereof."Article 2 -Recognition read:2.01 Recognition of the Union. The Employersand the Association recognize the Union as the ex-clusive, collective bargaining representative for allmusicians, including leaders, now or hereafter em-ployed or engaged by the Employers to perform attheir Clark County, Nevada establishments, but ex-cluding all other personnel employed or engaged bythe Employers. Wherever used in this Agreement,the term "employed or engaged" shall be construedto refer to those musicians engaged to perform atthe Employer's Clark County establishment, pursu-ant to a Form "B" Contract, a copy of which is at-tached hereto as Exhibit 2, executed by the Em-ployer and by a leader.2.02. Recognition of the Association. The Unionrecognizes the Nevada Resort Association as the ex-clusive collective bargaining representative for allestablishments which are members of the Associ-ation who now or hereafter employ or engage musi-cians to perform at such establishments in ClarkCounty, Nevada, and who now or hereafter desireto become parties signatory to this Agreement. TheAssociation shall give written notice to the Unionwhenever additional members become parties to thisAgreement. This Agreement shall become applica-ble to any such additional members of the Associ-ation effective as of the date specified in suchnotice. A member of the Association who is or whobecomes a party to this Agreement, and who there-after withdraws from the Association during theterm of this Agreement, shall nevertheless, continueto be bound by all of the terms and provisions ofthis Agreement.Additionally, the agreement did contain commonlyfound language on the three subjects of purposeful inter-est to Campbell going in.At this point in time leaders of musicians universallyfulfilled payroll functions for their group. This practicearose in 1954 and has continued in the locale withoutabatement to the present time. Jack M. Foy, president ofLocal 369 since 1955, described its origin in the earlieryears of the fifties, emphasizing that it applied from theinception to both house orchestras and lounge groups.He recalled how hotel owners of that era became disin-clined to continue with burdensome bookkeeping as nu-merous musicians performed on miscellaneous short-termbases, and translated such dissatisfaction into the bargain-ing process. The Union bowed to this argument, one thatalso tied to the inconvenience of supplying year end W-2 statements to often dispersed musicians. The techniquerapidly became dogma, and a well-established phase ofproviding services to the then fledgling gambling indus-try of Las Vegas. In consideration of what was undertaken by band leaders a 10-percent fee was added to totalcompensation of the group. This was meant to coverwithholding taxes and other lawful levies on earnings,plus recompense for the toil of keeping records and actu-630 CASTAWAYS HOT(lIally distributing weekly earnings to musicians.:' A safe-guard was added through a contractual memorandum ofunderstanding on the subject of "I.eaders' Employer Re-sponsibility Costs." As effective through early 1976 itread:During the negotiations over the terms and pro-visions of the labor agreement attached hereto, thefollowing understanding was reached on Leaders'Employer Responsibility Costs.The Employers represented by the Associationagree, subject to the following conditions, to reim-burse leaders for any losses suffered by reason ofany increases in Social Security, N.I.C. and/or Em-ployment Security contributions required of leaders.The conditions are:First, that the leader shall have the burden ofproving that he has suffered a loss because ofsuch increases, and second, that in computing hisEmployer Responsibility Costs, the amount ofbookkeeping expense allowed shall be the fee ac-tually paid ...or a fee of 1.5% of payroll,whichever is less.The mechanism on which actual utilization of talenthinged was the form "B" ("B-2B") musicians contract.Picking up with the collective-bargaining agreement of1966-69, its use was made mandatory merely as to filingwith the Union "within 48 hours after the beginning ofengagement." Express treatment of the subject increaseddramatically in the 1970-72 contract, where the formerreference, as quoted immediately above, was elaboratelyenlarged upon in articles 5-9 by language out of whichthe following passages are selected:ARTICLE 5Contracts for Engagements5.01. Standard Form of Musicians' Contracts. Allmusicians employed or engaged by the Employershall be engaged pursuant to a Form "B" Contract,executed by and between the Employer and aleader, a copy of which is attached hereto as Exhib-it 2 and made a part hereof. It is mutually agreedthat all conditions of the form "B" Contract mustbe strictly complied with, but in the event of anyinconsistency between this Agreement and theForm "B" Contract, this Agreement shall control.5.02. Filing of Form "B" Contracts. A copy ofthe Form "B" Contract with the musicians' namesinserted on the reverse side thereof shall be filed bythe leader within forty-eight (48) hours after the be-ginning of the engagement.s As years passed the leaders evolved more complex forms of thispractice. In keeping with general growth of Las Vegas as a resort andentertainment destination, larger showrooms at more modern hotelsmeant larger house orchestras. This natural outgrowth led to use of out-side accountants, bank checking accounts in the leader's name or intandem with the establishment, and generally more fiormalistic, or at leastmore orderly, fulfillment of steps in calculating, disbursing. and recordingmusicians' pay.5.03. Prior Notice of Scheduled EngaigellcniNotwithstanding the provisions of Section 5 I)2, ilthEmployer shall he obligated to give a(clv:ce no iltl.in writing or by telegrani. to the Union of eliaplo-ni[it or engagcmeilt of rfltsiciaiis a; his (';iirkCounty establishment. Such notice sh:all 1bc IilIcdprior to the first performance :ald shall specify thlidentity of the orchestra, group or indi, itd:ll in-volved, the opening date and the intenlltd iur atinof the engagement.5.04. Contract Periods. Contracts mag bc % ii nilfor any definite period or for an indefinite period I!a contract for a definite period is not clteindcd. inwriting, for a definite period beyond its orriminl .x-piration date and the musicians' serviews oni sui h cigagements are continued without a break. lhc mnusi-cians involved will be considered to hliavIe hcnr ci-gaged on an indefinite basis from the origilnal expi-ration date and the notice provisions set forth iiSection 7.01 (b) shall apply.ARTICLE 6Leaders' and Employers' Obligations6.01. Leaders' Obligations. With respect to Alnyengagements pursuant to a Form "B" Contract cx-ecuted by and between an Employer and .i lCaidCI,the leader shall, as agent of the Employer-, niforccdisciplinary measures for just cause, and shall c:rr-yout the Employer's instructions, if any, as to sL !i-tions and manner of performance. The leader shill,on the Employer's behalf, distribute colpelnsatiOnreceived from the Employer to the musicians, in-cluding himself, and shall promptly remit to tiltEmployer receipts therefor. The leader shall also beresponsible for promptly furnishing to the I mp!oy-er an accounting of amounts due for Health andWelfare payments and for withholding and p.yrnleltiof F.I.C.A. and Federal Income Tax and paynenltof any other Federal and State Employment taxes6.02. Employers' Obligations. With respect to alnyengagements pursuant to a Form "B" Contract ex-ecuted by and between an Employer and a leader,the Employer's sole financial obligation shall be toremit to the leader, at the times set forth in theForm "B" Contract, such amounts as are specifi,-dtherein, plus any additional amounts due, under theterms of this Agreement, with respect to perform-ance of additional services The Employer ,hiall alsobe obligated to remit such amounts as are niecissaryto cover the cost of contributions required to hemade on behalf of eligible musicians in accord:;lm.ewith Articles 24, 25 and 26 hereof.ARTICLE 7Notice of Termination of Form "B" Contracts7.01 (a) Contracts for a Definite Period. Nonotice of contract termination shall he requlitre DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom any party when the contract has been enteredinto for a definite period, nor when a contract for adefinite period has to be extended in writing for adefinite period prior to its scheduled expirationdate.(b) Contracts for an Indefinite Period. When thecontract is for an indefinite period, or when a con-tract for a definite period is not extended in writingfor an additional definite period but the engagementis continued beyond the original expiration datewithout a break, the Employer, leader and/or musi-cians, as the case may be, shall be required to giveor shall be entitled to receive two (2) weeks writtennotice except as provided in Section 7.01(c).(c) Variations in Periods of Notice. Notwith-standing the provisions of Section 7.01(b), the par-ties to a contract may specify a notice of contracttermination in excess of two (2) weeks. Likewise,the parties may mutually agree to less than two (2)weeks' notice but, in such event, the approval of theUnion must be secured and all sidemen shall be re-quired to sign a rider attached to the contract signi-fying their agreement to such shorter period ofnotice.(d) Manner and Time of Notice. All notices ofcontract termination required to be given shall be inwriting. Notices shall be given or received duringthe regular working hours of an engagement, if pos-sible, and shall become effective that day. If it is notpossible to give notice in person, any party may doso by registered or certified mail to the last knownaddress of the musician or to the business office ofthe leader or Employer, as the case may be. A copyof all notices of termination shall be forwarded tothe Union within forty-eight (48) hours of the timethe notice was given. Anything contained in thisagreement to the contrary notwithstanding, a lead-er's or musician's contract may be terminated forjust cause without any advance notice.ARTICLE 8Options8.01. Option Periods. Option periods shall besuch as are mutually agreed to by the parties andmust be specified in the Form "B" Contract.8.02. Notices on Options. Any notice to exercisean option must be in writing and a copy of saidnotice shall be furnished to the Union.ARTICLE 9Contract Performance -Penalties9.01. Obligation to Fulfill. Except as provided inSection 9.02, musicians are obligated to fulfill theterms of all Form "B" Contracts entered into unlesssuch contracts have been abrogated by mutual con-sent of all parties thereto with the approval of theUnion.9.02. Musician's Failure to Perform. The agree-ment by any musician to perform shall be subject toproof of detention by sickness, accident, riot, acts ofGod or other legitimate conditions beyond his con-trol and for the reasons and to the extent expresslypermitted by Article 16 of this Agreement. TheEmployer shall not be obligated to pay for any per-formances missed by a musician's failure, refusal orinability to perform, regardless of the reason.9.03. Employer's Failure to Perform. There shallbe no reduction of any musician's compensation be-cause of performances omitted or cancelled by theEmployer except where such omission or cancella-tion results from legitimate conditions beyond theEmployer's control, such as work stoppages, acci-dents, fires, floods, storms, power failures and theunavailability of other musicians whose work orservice is essential to the performance by the musi-cians covered by this Agreement.9.04. Failure to Perform -Cancellation of Form"B" Contract. In the event of a leader's or musi-cian's failure to perform under a Form "B" Con-tract covering an engagement lasting in excess ofone week due to any of the reasons enumerated inSection 9.02, then, any time after one week of suchfailure to perform, the Employer may elect tocancel and terminate such leader's or musician'sForm "B" Contract without advance notice. In theevent of an Employer's failure to perform under aForm "B" Contract covering an engagement lastingin excess of one (1) week, for reasons enumerated inSection 9.03, then, any time after one (1) week ofsuch failure to perform, the leader or musicianscovered thereby may elect to cancel and terminatethe Form "B" Contract without advance notice.The failure or refusal by either party to perform forany reason not enumerated in Sections 9.02 and 9.03shall entitle the other party to cancel and terminatethe Form "B" Contract immediately, without ad-vance notice, regardless of the duration of suchcontract; provided, however, that such cancellationand termination shall not affect the aggrievedparty's right to pursue additional remedies underthe grievance procedure established by this Agree-ment; provided further that nothing herein shallpreclude the Union from taking such additional ac-tions against a leader or musicians as it deemsproper to penalize such musicians for willful refusalto perform.It is useful to demonstrate parallels involved betweenthis language on the one hand, and relevant content ofLocal 369's bylaws. The comparison shows clearly that aconnection existed at this juncture in the churning evolu-tion of contract language. In pertinent part the Union ex-hibited itself thus:632 CASTAWAYS HOTELARTICLE VICONTRACTSSECTION 1REQUIREMENTS OF CONTRACTS(a) Every contract entered into by a memberwith an employer in any establishment within thejurisdiction of this Local Union shall be made inconformity with the Bylaws of the American Fed-eration of Musicians and the By-Laws of this LocalUnion, and under such rules and regulations not-in-consistent therewith as the Board of Directors ofthis Local Union may prescribe.(b) Members of the A.F. of M. are not permittedto sign any form of contract or agreement for anengagement other than that issued by the A.F. ofM.SECTION 2FILING OF CONTRACTSA copy of the contract with the Musicians'names and other required information inserted onthe reverse side thereof shall be filed by the leaderwithin forty-eight (48) hours after the beginning ofthe engagement.SECTION 3CONTRACT PERIODS(a) Contracts may be written for any definiteperiod. If a contract for a definite period is not ex-tended, in writing, for a definite period beyond itsoriginal expiration date and the musicians' serviceson such engagements are continued without abreak, the musicians involved will be considered tohave been engaged on an indefinite basis from theoriginal date and the employer, leader and/or musi-cians, as the case may be shall be required to giveor shall be entitled to receive two (2) weeks writtennotice except as provided in (b) hereunder.(b) A leader or contractor may enter into a con-tract with an employer wherein the parties mutuallyagree to less than two (2) weeks notice, but, in suchevent, the approval of the Union must be securedand all sidemen shall be required to sign a rider at-tached to the contract signifying their agreement tosuch shorter period of notice.ARTICLE VIILEADERS AND CONTRACTORSSECTION 1MUST BE MEMBERSEvery musical engagement played within the juris-diction of the LOCAL UNION must have a leader(and/or contractor), and all leaders and contractorsmust be members, in good standing, of the A.F. ofM.SECTION 2DUTIES OF LEADERS and/orCONTRACTORS(a) Leaders or contractors accepting steady en-gagements (indefinite or definite in length) must im-mediately report to the Secretary-Treasurer's office,in writing, the names of all members employed onsuch engagement; also, all changes in personnel, aswell as the names of any and all additional memberswho may from time to time be employed on suchengagement. Hiring Forms for this purpose are ob-tainable from the office of the Secretary-Treasurerof this Local Union.(b) Leaders and/or contractors who enter intoany legally binding contract must fulfill same unlessabrogated by mutual agreement of leader and em-ployer and with the consent of the Board of Direc-tors of this Local Union. In case of complaintagainst any member for breach of contract, or fail-ure to perform, the Board of Directors shall takesuch action as is necessary to enforce said contract,or may impose such penalty against said member asshall be legal and proper.(c) No leader or contractor shall furnish eithermore or less musicians than are employed under theterms of his contract. The number of musicians al-lowed on the bandstand at any one time on any en-gagement shall be governed by the number of musi-cians under contract for that engagement at thattime.(d) Any notice to exercise an option must be inwriting and a copy of said notice shall be furnishedto the Union by the Employer.(e) No contract for any steady engagement shallbe accepted unless it bears the signatures of theleader and an authorized signator of the establish-ment wherein the engagement is to take place.SECTION 3HIRING FORMS(a) Leaders and/or contractors who hire mem-bers on a steady or term engagement shall be re-quired to use the "Hiring Form" which is providedfor this purpose by the office of the Secretary-Trea-surer of this Local Union. Such "Hiring Forms"shall be in triplicate, each copy to be signed by bothleader (or contractor) and sideman, one copy to beretained by the leader (or contractor), one copy tobe retained by the sideman, and one copy to be filedwith the office of the Secretary-Treasurer of thisLocal Union by the Leader or Contractor withinForty-Eight (48) hours after "Hiring Forms" aresigned; but, in no case later than Forty-Eight (48)hours prior to the commencement of the engage-ment or of the first rehearsal for the engagement.633 DIECISIONS O()F NATIONAL LABOR RELATIONS BOARDFailure of the leader (or contractor) to comply withthe provisions of this section shall subject the leader(or ciontractor) to a fine not to exceed Four Hun-drcd and Fifty Dollars ($450) should he be foundguilty by the Trial Board of this Local Union.As to the form "B" itself, found in this record as a re-vision dated March 1974, the document essentiallyserved to contractually define location, duration, andcompensation of and for musical services to be personal-ly rendered by listed individuals with a signatory leader.The contracting establishment was ceremonially denomi-nated as "Purchaser of Music," a stilted appellationquickly and consistently thereafter termed the "Employ-er." The provision of greatest significance is paragraph 6reading:The Employer shall at all time have complete su-pervision, direction and control over the services ofmusicians on this engagement and expressly reservesthe right to control the manner, means and detailsof the performance of services by the musicians in-cluding the leader as well as the ends to be accom-plished. If any musicians have not been chosenupon the signing of this contract the leader shall, asagent for the Employer and under his instructions,hire such persons and any replacements as are re-quired.Additional unnumbered "terms and conditions" of thisdocument recite that:'Tlhe leader shall, as agent of the Employer, enforcedisciplinary measures for just cause and carry outinstruction as to selections and manner of perform-ance. 4Campbell fulfilled his usual role of principal spokes-man for the NRA in 1973 contract negotiations with theUnionl. Reflecting on certain new developments occur-ring over the period 1970-72 as they affected utilizationof musicians at the resort hotels, he testified that the In-ternal Revenue Service had assumed an enforcement po-sition that could hold NRA member firms liable forwithholding taxes should there be dereliction by a con-tracting hand leader. Secondly, he reconstructed howunfair labor practice charges filed by AGVA against theNRA were unresolved as of early 1973, leaving perplex-ing thoughts about independent contractor status of en-tertainment performers in the minds of industry manag-ers.6 With this influencing configuration Campbell hadMuch more cxtensise excerpting of the form "B," in all regards iden-tical to tihe kTov.ll 1974 revision, is found in .4ssociared Musician. Local#16 (f1i, aindl lrrioK Manor Inc.). 206 NLRB 581. 587-588 (decided Oc-tober 25, 1073) relative to issues cognizahle there under Section 8(b)(4) ofthe Act.I I hie a.rti l rersulting froml these dealings was retroactively effec-tive Iron NoLmcinber 16. 1972, through February 15, 1976. While its IernmtechnicallNy spailnrted portions of the 5-calendar-year spread 1972 76 for',orIe purposes. it has been most frequently identified as vintage "1973," areferncie mlost likely based on actual execution when "entered into" onApril 7. 1973 A further colloqiialism of' note is its labelling as the "bluebook"" Il 1971 the NRA haid disciontinured recogilitilon of AiVA as bargain-mg represnllativc fii anlt oseralil unit of artists performing in tils Vegas.Nlotiv.litilll fur this was a cornviction that a substantial number of suchentered 1973 negotiations in hopes of establishing a cleardelineation between when hotels would act as employersof musicians and when they would discretionarily exer-cise some acknowledged right to contract for musicalservices. As in prior years Campbell led a bargainingcommittee of fluctuating composition, while the Unionwas principally represented by attorney Ivan R. (Renny)Ashleman 11, assisted chiefly by Foy and Secretary-Trea-surer Mark Tully Massagli.Campbell testified that when discussion reached thecritical point harbored by NRA strategists, responsefrom Local 369 was to oppose the general concept of al-lowing hotels to act as employers of musicians. Campbelltook this to be a status-oriented position, whereby as pro-fessional performers the musicians wished to disassociatefrom any prosaic overtones in their relationship to thehotels. The Union's version of things, found primarily intestimony of Ashleman, is that the subject posed a "verysevere dispute holding up an agreement," and notwith-standing an offer by the hotels to retract this demand itsspectre was sufficiently haunting that constituent musi-cians, preferring artistic directions only from a bandleader, desired "some affirmative expression of intention"on the point. From this a "side letter" (formally aMemorandum of Understanding) evolved as a gloss tothe recognitional language of the new 1973 contractwhich itself read, in part:The Employers and the Association recognize theUnion as the exclusive collective bargaining repre-sentative for all musicians now or hereafter em-ployed by the Employers to perform at their ClarkCounty, Nevada establishments, excluding all otherpersonnel employed by the Employers.The side letter, signed by Campbell, Foy, and Massagli,was printed in the new blue book immediately followingthe appendixes. It read:WHEREAS, the parties hereto have negotiated anew labor agreement dated April 7, 1973, a copy ofwhich is attached hereto; and,WHEREAS, said labor agreement provides thatthe Employers who are parties to said labor agree-ment shall have the right to either employ musiciansdirectly or contract for the performance of musicalservices at the Employers' establishments in ClarkCounty, Nevada; andWHEREAS, prior to the conclusion of negotia-tions of said labor agreement the Employers agreedthat during the term of the attached labor agree-ment, namely, April 7, 1973 to and including Febru-ary 15, 1976, they would not directly employ musi-cians by placing them on the payroll,NOW, THEREFORE, it is hereby agreed byand between the parties that any provisions in thelabor agreement attached hereto to the contrarynotwithstanding, the Employers shall contract forartists were in fact independent contractors rendering the traditional unitinapprSopriate The NLRB charges filed by AGVA in challenge of thisposition were eventually administratively dismissed on December 7, 1973.and an appeal Fronm this actioun was denied on May 7, 1974.634 CASTAWAYS HOTELmusical services and will not, during the term ofsaid agreement, employ musicians directly.Apart from a fundamental and pervading issue in thiscase concerning whether NRA members are true em-ployers of lounge musicians,7the critical dynamics oc-curred in March 1976 when the latest course of bargain-ing reached a controversial and illusory conclusion. InNovember 1975 the parties had exchanged typical cross-notices of intent to terminate the existing contract. Aspart of this the Union presented certain draft proposals,including recognitional phrasing as follows:2.01. Recognition of the Union. The Employersand the Association recognize the Union as the ex-clusive, collective bargaining representative for allemployees [musicians] now or hereafter employed orengaged by the Employers to perform at their ClarkCounty, Nevada establishments, but excluding allother personnel employed by the Employers.2.02. Recognition of the Association. The Unionrecognizes the Nevada Resort Association as the ex-clusive collective bargaining representative for allestablishments which are members of the Associ-ation who now or hereafter employ or engage em-ployees [musicians] to perform at such establishmentsin Clark County, Nevada.Ashleman testified that between this time and February6, 1976, the NRA took shifting positions respecting scopeof the unit as one facet of the many subjects under dis-cussion. Originally the NRA sought to expressly elimi-nate band leaders and lounge musicians from contractcoverage. Ashleman recalled being confronted with arationale based on certain cases pending under Section8(e) of the Act, although at a point in time prior toMarch 10, 1976, the Association modified its stance as toleaders while clearly seeking to exclude lounge players.During the entire November 1975-March 1976 time spanthe Union was adamantly against tampering with thestatus of lounge musicians, and relatedly desired to con-tinue with a side letter. As negotiations had proceededvarious points were memorialized in compendious writ-ings that progressively evolved to a relatively completecontract draft.Finally, a meeting occurred between the parties onMarch 10, 1976, against the background of an imminentstrike.sAshleman testified that on this date he suggestedto Campbell that the issue of lounge musicians inclusionwithin the bargaining unit be resolved collaterallythrough court or Board processes, but without meaningto impede any progress towards settlement of all othermatters still in dispute. Ashleman enlarged on this by em-phasizing the Union's motivation in having an area stand-ard for the occupation as a whole and that no legal lia-7 Sec. 2(3) of the Act expressly excludes "any individual having thestatus of an independent contractor" from the statutory definition of theterm employee."I The contract had been extended day-to-day following February 16.1976. However, in March 1976 approximately 20,000 persons representedby the Las Vegas Culinary Union had struck the Association, effectivelyforestalling further resort operations and impelling the musicians to com-mence their strike at the same timebility ("exposure") should be feared by Association mem-bers.Campbell, testifying as to the chronology of negotia-tions, recalled seeing the Union's contract proposals forthe first time at a meeting held on December 5, 1975. Heviewed the proposed language of Section 2.01-2.02,quoted above, as reverting back to the 1969 version andquestioned it from this beginning. The Association's posi-tion was pressed more pointedly when the parties nextmet on January 5, 1976, as Campbell voiced "concernand reservations as to the propriety and the legality" ofwhat the Union sought, partially in the context of theoperative side letter and the various 8(e) charges filedwithin immediate past years. Campbell went so far as toexpress "serious reservations about our obligation to bar-gain with the Union with respect to anybody at thatpoint in time," although tempering this with furthercomment that the question was under advisements Inadditional meetings during January the Union adhered toa position that the side letter was necessary, for the"emotional" regard the musicians had of themselves asprofessionals required the unique relationship that wouldguarantee they would not "be treated like busboys in thehotels." Campbell recalled making a written proposal tothe Union at a session on February 6, in which the bar-gaining unit was characterized as "those musicians whowere employed as members of the house orchestra ex-cluding the leader." 'A negative response to the matter was given by theUnion on February 12, reportedly as an adamant stanceof several hundred musicians reacting during an inter-vening membership meeting. The upshot, in Campbell'sview, was that three "very hard-issues of the status ofthe lounge musicians, the status of the leaders, and theside letter" remained, and he proposed "to try to get itmoving along to set those things aside temporarily andsee if we could reach agreement on terms that would beapplicable to the house orchestra musicians." Campbell'stestimony is that Ashleman "conceded that perhaps thatwas the expeditious way to proceed" leading to negotia-tions on other substantive provisions yet to be reached.Campbell framed the next meeting of March 10 as oc-curring in a context of several outstanding issues beyondthose directly related to this case. These were mostlyeconomic in nature as to relief and traveling band com-pensation and a cost-of-living clause, while issues withrespect to mechanical music devices and term of the con-tract were also yet unresolved. Campbell recalled that anoverall economic offer of 32.3 percent was rejected bythe Union as insufficient, and strike notification followeda scant one-half hour later.The situation prevailing from March 10 and onwardfor several weeks brought forth extreme efforts towardsettlement. These culminated in resolution between allparties later that month, after "good office" assistancewas extended by the person and staff of Nevada Gover-9 All dates and named months hereafter are in 1976. unless shown oth-erwise.'o This position was based on the Association's view of a 1968 decisionin Reno Musiciun Protective Union. Local 368. AF.M&, 170 NLRB 271(1968)635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor Mike O'Callaghan." Another phenomenon was thepresence in Las Vegas of ownership interests disturbedby the shutdown of vital properties in this city. Amongthese concerned moguls was Fred Benninger, chairmanof the board of Metro-Goldwyn-Mayer and MGMGrand Hotel. He recalled being approached by Ashle-man around March 20 in an office or private area of theMGM Grand. Benninger testified that Ashleman raisedthe possibility of settling the musicians strike indepen-dently of the Culinary and Stagehands dispute.'2Ben-ninger parried this on the basis that he was not fullyaware of all intricacies involved, but he did allude to areputedly serious issue concerning lounge musicians.Benninger's testimony continued with an assertion that atthis point Ashleman said, in so many words, "that he hadno interest in the lounge musicians and that in his opin-ion the cause was already lost." Benninger recalled hisown concluding remark to be that realities of the situa-tion required that settlement with the other unions beachieved first.Ashleman's version of the episode is that he hadsought out Benninger to solicit the industry's cooperationin continuing to negotiate the many complicated issuesstill unresolved from prestrike musicians bargaining. En-larging on this at the time, he emphasized the difficultlanguage problem that remained and advanced a check-list of the "difficult substantive issues" that would needwork. The two proceeded to discuss the matter oflounge musicians, Ashleman testifying in this regard thathe said he did not see it as an insurmountable stumblingblock and his earlier proposal to Campbell could be theneeded solution should the NRA not make a timely con-cession on the point. Because Benninger was unfamiliarwith this, Ashleman recalled explaining that the pendingthought was to clean up "legal difficulties" and if thiscourse were favorable to the Union then "put the loungeplayers back in the contract." From this the assertedlyexploratory meeting ended amicably as a thorough"hearing out" of respective discussants. Ashleman's testi-mony included express denials that he disclaimed an in-terest in lounge musicians or uttered an opinion that theircause was already lost.The crisis peaked with a meeting of all concerned par-ties at the Governor's office on March 25. By this timeintensive mediation was underway as many energies bentto the task of ending a major labor dispute alreadyhaving grave economic and political consequences in theState of Nevada. As these forces acted to seeminglyassure a settlement of the pivotal Culinary Workersstrike, Campbell spoke to Ashleman saying familiarly,"Now, Renny, we are only talking about the house or-chestras ...not ...about the lounge." He recalledAshleman answering, "That's correct," and the partiesproceeded with arrangements for immediate resumptionof negotiations at the Las Vegas Hilton Hotel. A blockof three adjoining rooms was used there as the partiescarried out urgent negotiations with a classic techniqueI Stagehands employed in the entertainment function at NRA hotelsand represented by the International Alliance of Theatrical Stage Em-ployees (IATSE), were also on strike during this period.I: He was acquainted with Ashleman, stemming from dealing with himin a similar role as labor counselor for IATSE.of separated groupings allowing communication bychosen intermediaries. Benninger testified that in thecourse of all this, he initiated a side discussion with Ash-leman outlining general terms of a settlement offer con-templating that any remaining difficulties would be re-solved between the original bargainers. Benninger deniedthat this exchange involved even "one word" aboutlounge musicians.Campbell was attentively present at this critical sessionwith the Union, testifying that he assisted in identifica-tion and treatment of the various subjects these partieswere attempting to resolve. As discussion ranged oversuch several issues as then under consideration, the sub-ject of mechanical music devices spurred someone to ob-serve that occasionally musicians used them in thelounges. Campbell testified that at this point Ashlemansaid, "We have given up on the lounge; you can do whatyou want to with them now," and that "nothing whatso-ever" was said about lounge groups thereafter. His per-ception of final agreement as to the aspects so in disputebefore was that house orchestra leaders would remain inthe unit, and the NRA would reaffirm the side letter ofApril 7, 1973.Ashleman recalled dialogue between himself andCampbell at the office of Governor O'Callaghan onMarch 25, in which a distinction was voiced about settle-ment efforts being pertinent only to house orchestras andnot to musical activity in a hotel lounge. Noting thatchecklists of problem areas were in use at the time, Ash-leman agreed that this was the utterance exchanged,taking it to mean that imminent offers by the NRA inthis pressured situation would apply strictly to mainshowroom players. ' Ashleman testified in detail regard-ing his role at the Hilton. While serving as chief interme-diary here for the Union, he had a side conversationwith Benninger about lounge players.Ashleman cast this as exploratory discussion intendedto smoke out the NRA's true resolve in this area. AfterBenninger's claim that it was an earnest position Ashle-man inquired whether serious thought had been given tohis suggestion of about a week earlier that some litiga-tion forum be a lever on the situation. Ashleman's exacttestimony at this point was:Q. Did you and Mr. Benninger discuss separatelythe issue of the lounge players?A. Yes, we did.Q. Did you relay what you and Mr. Benningersaid about the lounge players?A. I explored with him-and part of this explora-tion may have been with others present as well,either Mr. Campbell and/or Mr. Benedict-whetherthe Nevada Resort Association at this late hour wastruly serious about excluding lounge players, orwhether that had been a tool or early expression of3 Ashleman made a pro forma denial of "in any way at that time" in-dicating that the Union "had abandoned its position with regard to theinclusion of the lounge players in the new collective bargaining agree-menit This particular phase of his testimony is surplusage, becauseCampbell did not attribute such a literal concession to Ashleman on thatdate until the parties had assembled later at the Las Vegas Hilton Hotel.636 CASTAWAYS HOTELintent because some of the organization felt stronglyabout it.The result of that conversation was that ultimate-ly they said they were quite serious about includingthe lounge players if we were going to have anysettlement of this strike at that time. Lounge play-ers, at that time, would not be included in the con-tract.Mr. Benninger and I went on to discuss a numberof issues privately. Among them the lounge players.On that one I asked Mr. Benninger if they hadgiven serious thought to my prior suggestion thatperhaps we could resolve the matter by further liti-gation and further negotiation should the litigationdisclose or should the efforts undertaken legally dis-close there was no real danger in including them inthe contract.Q. Did Mr. Benninger respond later?A. Yes. He responded he was not a lawyer. Hedid not know quite how to respond to that, and Isaid to him, I said, "Fred, I am asking you to agreeto do what the law would require you fellows to doanyway. Bill knows about this. All I am saying iswhen we can establish, to your satisfaction, thatthere is no legal harm in going forward and includ-ing them one way or the other in the contract, thatyou agree to do so, and in that process, whether webring a test case or litigate the ones we have or weexchange memoranda or we get advice from theGeneral Counsel, that you fellows don't play tech-nical little kid games with us. Enter into it withgood faith, that is all I am asking you to do."He said he saw no objection to that, and he askedif that would put the lounge player issue aside, andI said, "I believe it will." And then I conferred withmy people.Q. And then did you go back to Mr. Benninger?A. I did and we simply went on to other matters.There was an inquiry of Mr. Benninger later wheth-er we would put the lounge players aside, as I sug-gested, and I said, "Yes."Q. When you say "as I suggested," you are refer-ring to the suggestion you made?A. This litigation. Really, post-contract proce-dure.In related testimony concerning events at the Hilton,Ashleman confirmed that reference was made to loungeapplication of mechanical music devices, but this causedhim only to remark that lounge players were not "ourinstant problem." Relatedly he made an unqualifieddenial of having said that the Union had given up onlounge musicians so that the Employer could do what itwished with them.The upshot of these labor-management heroics onMarch 25 was that each party behaved as though theyhad persuasively prevailed over the other. The recogni-tion clause of presumed application read, in part:'4'4 This language is in evidence as rough residue following initialedchanges on a working draft and, with edited phrasing. in the clean draftadvanced by the General Counsel to best represent the agreement alleg-edly reached within the meaning of Sec 8(d).2.01. Recognition of the Union. The Employersrecognize the Union as the exclusive bargaining rep-resentative of all employees employed by the Em-ployer in the bargaining unit defined in Section 2.03at their Clark County establishments.2.02. Definition of Employee. The term "employ-ee" or "employees" as used in this Agreementmeans all persons directly employed by the Em-ployer to perform as members of a regular houseorchestra, but excluding all other personnel em-ployed by the Employer.2.03. Definition of Bargaining Unit. The term"bargaining unit" means the aggregate of all em-ployees (as such term is defined in Section 2.02) em-ployed by the Employer at its establishment.The Union promptly held ratification meetings at whichAshleman explained the posture of things from his view.Members of Local 369 were wary of the unusual de-ferred aspect under which lounge musicians would "beincluded as soon as it was legally made possible," andratification did not easily follow. Campbell testified thathe absorbed "common knowledge" of musicians' ultimateratification; however, Ashleman contradicts this by testi-mony recounting a conversation with his antagonist inwhich he advised that ratification had squeaked throughon the strength of assurances to members that the loungeissue was slated for early postcontract resolution. Thedays of late March and early April passed with ironingout of minor language problems and application of payincrease percentages to the varied ways in which musi-cians are compensated for services. As this was doneAshleman, according to his testimony, pressed with in-creasing vigor to set in motion some preliminary effortstoward a permanent disposition of the coverage questionconcerning lounge players. Ashleman's further testimonywas that this soon polarized a position by Campbell thatunless the Union executed the draft contract no other ad-justments would be made.' 5The dispute crystallized most fully in early May whena thoroughly edited contract draft was ready for signa-ture and the Union refused to do this. Other factorshighlighted by Campbell were that Local 369 had pub-lished a wage scale on April 5 and that Foy had writtenhim on April 20, these two documents reading, respec-tively, as follows:"' Campbell had no recollection of the "lounge question" being dis-cussed in any manner after the meeting of March 25. Beyond the directfactual conflict involved Ashleman also described having made an alter-native suggestion to Benninger during activity at the Hilton Here the ex-ploratory thought was to "negotiate informally" with the MGM GrandHotel and perhaps other selected establishments in hopes of achieving"an interim solution to the lounge player problem." As a practical matterthis would have meant cracking the NRA alliance by clandestine dealingswith key management personnel at the MGM Grand. and use this as anopening wedge by the Union in beating off the stubborn lounge probhlemAshleman does not claim that Campbell was even privy to the idea, andaside from testifying that it was one branch of his persistence on the sub-ject Ashleman does not attribute further significance to this facet ofthings.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMUSICIANS UNION OF LAS VEGAS -LOCAL 369, A.F. OF M.WAGE SCALES LIST -CLASS "AA"ESTABLISHMENTNOTE: EFFECTIVE APRIL 8, 1976, UNTILFURTHER NOTICE, the following wage scalesshall apply to all Class "AA" engagements, notcovered by the Collective Bargaining Agreementbetween Musicians Union of Las Vegas and NevadaResort Association, such as lounges, restaurants,bars, sky rooms and strolling, etc.All engagements shall be covered by a "FORM B"contract filed with Local 369 before start of engage-ment.Six hours per day -six days per week. Mini-mum of 15 minutes per hour intermission.SIDE-MANLEADER SINGLEPER WEEK 385.25 577.85 577.85PER DAY 64.20 96.31 96.31O.T. PER HR. 14.82 22.25 22.25OT. PER 1/2 HR ORFRACTION 9.55 14.32 14.32EMPLOYERS TAX RESPONSIBILITY: 10% oractual cost.PENSION: 7% of Scale.HEALTH AND WELFARE: $11.52 per week -per man.VACATION: 2% of Scale.This letter addresses itself to the subject of musi-cians performing in your establishment in any musi-cal capacity other than that of backing a show as inthose cases the "show musicians" are covered bythe Collective Bargaining Agreement.As you are probably aware Musicians Union of LasVegas, Local 369, began negotiations with theNevada Resort Industry as early as December 5,1975 with an expiration date of the then existantagreement being February 16, 1976.Throughout the negotiations management main-tained that neither Local 369 nor the industry hadthe right to collectively bargain for the "lounge mu-sicians." While Local 369 resisted that posture theresult has been that in fact those musicians havebeen excluded from the agreement. Offers weremade by the Union to work out an interim agree-ment so that these musicians would be includedpending resolution by the NLRB (or the Courts) ofthat issue. Of course once that determination ismade I am sure the industry would be bound byand abide by that ruling. However, until that deter-mination is reached the fact remains that a segmentof musical employment in the Las Vegas area is notcovered by the agreement.The only alternative available to Local 369 at thistime, based upon the foregoing facts, was to issue awage-scale list to cover the conditions under whichthese musicians would work. That list was mailed toyou under date of April 5, 1976 with an effectivedate of April 8, 1976.I feel it is important to point out at this time that theabove-outlined issuance of a wage-scale list is as a matterof fact the universal practice in the music industry as itrelates to hotels, nightclubs, cafes, etc., and collectivelybargained agreements are the exception. The formal Col-lective Bargaining Agreement was a result of the 1969negotiations and in fact was proposed by management atthat time. Local 369 acceded to that proposal which hasgoverned our relationship since that time. Again, up untilnow the "lounge musicians" were also included.It is necessary at this juncture to point out the fol-lowing facts concerning the issue at hand:1. Whenever musicians in Las Vegas in the pasthave worked beyond the expiration date of anyagreement (formal collective bargaining or other-wise), all musicians received retroactivity to the ex-piration date when agreement was reached. Not soin this case as lounge musicians have not receivedsame but more important have not demanded samebecause of the question of the status of the entirematter.2. Whenever an agreement was reached uponwages and working conditions for "show musi-cians" those same wages and conditions applied toall others. Again not so in this case as we have beenadvised that your establishment now does not wishto pay those same wages as has been the historicalpractice. NOTE: Local 369 did not try to "sand-bag" the hotels by issuing a higher scale or moreadvantageous working conditions but in fact, withfair dealing in mind (as is our practice) kept thescales and conditions on that same parity.3. Absent a Collective Bargaining Agreementcovering the services of the "lounge musician" themember musician is obligated under Local 369 andAmerican Federation of Musicians By-Laws to useonly that form of contract issued by the A.F.M.which is the Form B2b. The musicians failure tocomply with that provision subjects him to chargesand possible fines through this Local and theA.F.M. For these reasons, this Local must insist onthe proper filing of the specified contract, by themusician as is our and his obligation. So that youwill not be misled, I feel that I must call to yourattention that any claim, dispute, controversy or dif-ference arising from or in connection with any suchcontracted musical services must be adjudicated bythe International Executive Board of the AmericanFederation of Musicians or a similar Board of an ap-propriate Local thereof and such determinationshall be conclusive, final and binding upon the par-ties.Supported by the foregoing statements I am sure itis clear to you that Local 369 has no other availableavenue of pursuit at this time. It is academic to saythat if these "lounge musicians" were included inthe agreement the wage-scale list and its attendantconditions would not be necessary.Certainly we have all just recently experienced asituation that did not put any of us or our industryin a favorable light with the work stoppage. I am638 CASTAWAYS HOTELconfident neither you nor we look forward to any-more labor unrest, if avoidable by any means.Rest assured that we stand willing and are hopefulto continue the excellent relationship we have hadwith management (of which we are proud) over the45 year history of Local 369.Additionally, a series of grievance letters signed by fullyauthorized assistants to the president of Local 369 werereceived by certain NRA member hotels during theApril-July period, one of which was expressly based onsection 10.03 of the putative contract, a second based oncontractual definition (identical as contained in the 1972-76 agreement) of a "show" and a third complaining ofrefusal to pay at "new scale;" for musicians. No signifi-cant response to any of the writings described immedi-ately above was placed in evidence, and the entire matterculminated with cross CA-CB charges filed July 26 andAugust 20, respectively. 6In terms of actual establishments to which this litiga-tion pertains, both with respect to breadth of employersaffected by dealings of the NRA and as arenas in whichpast instances of utilizing musicians may be scrutinizedfor the employee/independent contractor issue, the casecaption is a largely appropriate inventory. Further, a cer-tain time frame must be established, and even within thisnumerous variations as to physical size or configurationof lounges and showrooms, as to management policy af-fecting the entertainment function, and as to day-to-daypractices of contact with musicians must be comprehend-ed. In this sense the establishments may be roughlygrouped in two categories. The bulk of evidence relatesto Caesars Palace, Flamingo, Las Vegas Hilton, Sahara,Tropicana, and MGM Grand hotels. A second grouping,to which evidence ranging from substantial to slight wasacquired, includes the Castaways, Desert Inn, Frontier,Sands, Landmark, Circus Circus, Dunes, and Thunder-bird.i?Any testimony naming the Union Plaza hotel isof such insignificance to the issues that it is disregarded.Similarly, I find insufficient value in any description ofworking conditions at the Aladdin and Hacienda hotels,neither of which remained as NRA members any laterthan December 31, 1974. Two other hotels, the Fremontand Silver Slipper, are shown to have been party to the1972-76 agreement, but give rise to no need for meaning-ful attention. The Stardust Hotel is a special case, forwhile it terminated NRA membership on December 31,1974, and was thus not captioned, an extensive body ofrelevant evidence was advanced respective as to howmusicians were utilized for lounge play there both beforeand after that date.As would be self-evident, the hotels provide lodging,food and beverage service, entertainment, and gambling.1' On October 18 Union attorney Dennis M Sabbath filed an RC peti-tion covering NRA member hotels in which the unit sought was "all mu-sicians engaged to perform at NRA member hotels excluding all houseband musicians independent contractors and superviiso." This petitiionwas ultimately withdrawn as reflected in final approial given rioutinelyby the Regional Director on February 28. 1978" The Thunderbird ceased operations January I. 1977, while CircusCircus appears in the record primarily to contrast its unique aerial andspecialty performers from all other Las Vegas strip resorts in which sometraditional form of music-backed (or based) enterlainment was usedWith minor exception the hotels offer a main showroom(MGM Grand has two) in which a permanent house or-chestra backs famous star attractions or productionshows as the case might be. ' Beyond this, any remain-ing entertainment is arranged for lounges, both open (tothe casino) and closed, or by circumscribed movement ofstrolling musicians. In all instances the object is to createexcitement, interest, and pleasure, all calculated to con-tain patrons inside the establishment as gambling pros-pects. Toward this objective musicians are to entertain asself-contained groups, as combinations backing comedy,review or specialty acts, or as single performers such asa piano player. Entertainment responsibilities within ahotel may emanate from general managers, from enter-tainment directors, from entertainment coordinators,from house orchestra leaders or from any person of set-tled alignment with such authorities, and who contractfor musical services on behalf of the establishment. Anaccepted time frame for assessing the meaning of howmusicians manifest themselves in the hotels was theperiod 1973 through to the strike that commencedMarch 10 (1976).Frequently the lounge areas have distinctive names,often in reflection of the particular hotel's image. Duringthe representative period Caesars Palace maintainedCleopatra's Barge as a stylized open lounge, and for aportion of this time also offered musical entertainment inthe elite Palace Court. As to the Hilton properties, theTrophy Lounge was found at the Flamingo, while theLas Vegas Hilton had a Benihana Room and VestalVirgin Lounge in which dancing was featured. TheSahara offered diverse attractions in its Casbah Loungeand Don the Beachcomber Room. The Tropicana oper-ated the Blue Room and a Casino Lounge, in assertedlyawkward efforts to gain clientele.'9Conversely, a thor-oughly planned array of sophisticated lounge areas exist-ed at the MGM Grand, the foremost of which, theLion's Den, was scaled as a small showroom suitable tothe greatest number of performers that could still bedeemed lounge entertainment.20A Cub Bar also hasbeen operated continuously there, open to the casino andin which ordinarily singles, duos, or trios perform. Final-ly, an open Parisian Bar at one corner of the MGMGrand's casino floor has regularly featured Sacha Se-menoffs Romantic Strings, a group of strolling musicianswho also circulate into and through the adjoining gour-'" I term the house (oir "main show(") orchestra "permanent" as a rela-live matter. for even here the situatiion is often fluid Hotels actually es-lablish a hasic number of orchestra seats and augment this with more mu-sIcians oin specific or indefinite bases geared to needs of their central en-tertainment policy Further, the regular orchestra conductor may be sup-planted by a particular performing star, or this may occur with respect togiven instruments What is consllant is the technique of contracting formain showr(oxm musical accompaniment by use of a Form "B" contract,upon which the orchestra leader runs the aggregation and distributestheir earnings."' Paul Lowden keybhoard musician turned resort entrepreneur. tesli-fied that while a minority owuler and gambling licensee of the Tropicallnathe establishment was "in a terrible ciondltion" run "dlsorganlzedlyl]''with "panic management " Lowden's Las Vegas career is a varied onel.and refcrence will repcatedl) appeilr to his testimony about practice, inseveral cstablishments"' Ihis area was clsed il 1975. simply giv lng way to enlarged gam-bling facillitlcs on the casino flolr639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmet restaurants. This specificity is not to imply thatother hotels were without popular lounge areas, onlythat the ones described were among those most frequent-ly appearing in testimony.Ordinarily lounge performers were chosen from acts,entertainers, or musicians known or believed to be avail-able for such endeavor. This knowledge was part of thestock-in-trade possessed by entertainment directors, orpersons fulfilling their function. The selection processcould be assisted by brokering of managers or agents,while at other times aspiring acts provided promotionalmaterial to a hotel's entertainment office and not uncom-monly word-of-mouth or friendship bonds sufficed tolocate needed persons. A standard approach once con-tact was made and auditioning completed was to mutual-ly execute the form "B" contract. Theoretically this wasto be repeated as successive option periods were pickedup, however the practical working mode in some in-stances was to file a completed form "B" with the Unionat inception of the engagement and informally define theengagement's full scope thereafter. 21 A standard expecta-tion of what the form "B" usually called "house policy"was to play several sets of music over a 6-hour period.Often these were rigorously scheduled in terms of theletting-out time of main showrooms, or in terms of alter-nating acts performing throughout the night in givenlounge areas. The musicians engaged in this generalmanner were expected to provide their own instrumentsand to rehearse as necessary for most appealing sound.22Utilization in this manner, whether thought of as occa-sional, sporadic, off-and-on, flexible or indefinite, differedconsiderably from traditional personnel policies as ful-filled at the hotels for regular culinary, housekeeping,casino, and other employees. As to these, the parties stip-ulated (without permitting any inference either way thatthe content did or did not apply to musicians) that at allrelevant times the NRA employer-members "adhered tothe following personnel policies, practices, and proce-dures:"1. Applicants for regular employment, whether re-ferred to a hotel from a union hiring hall or as a directapplicant for employment, were processed by the hotel'spersonnel department, or the equivalent thereof.2. Applicants for employment were required to com-plete a standardized employment application form whichrequested certain information, including personal data,educational background and previous work experience.3. Upon completion of the application form, all appli-cants were interviewed by a representative of the person-nel department who thereafter made a determination asto whether the applicant met the minimum qualificationsfor an available position.4. Once it was determined that an applicant mighthave been qualified for an available position, he/she was21 Most compensation was at scale as set forth in the collective bar-gaining agreement Where a musician's particular ability warranted, a ne-gotiated overscale rate was expressly staled. Additional earnings couldresult from "doubling,'" or the play of more than one instrument. Payingbelow scale was forbidden by the collective-bargaining agreement andwas never attempted by any hotel22 Sound amplification equipment and lighting was often in place onthe lounge stage or could sometimes he borrowed from an alternatinggroup. The same applied to percussion items and pianosreferred to the manager or supervisor for whom theperson would be working or who was in charge of thedepartment in which the person would be working. Thatindividual, either alone or in consultation with othermanagement personnel, made the final determination asto whether the applicant would be hired, and would gonotify the personnel department.5. All newly hired regular employees were required tofill out relevant insurance and tax forms and to supplyadditional information to the hotels.6. All regular employees of the hotels were suppliedwith copies of the various hotel rules and regulationswhich pertained to them. These rules included standardsof personal conduct and grooming and prohibited em-ployees from drinking or gambling during workinghours.7. All regular employees of the hotels were issued anidentification badge or card. Some but not all of thehotels required that employees wear a badge at all timesduring working hours. All of the hotels required thatemployees keep some form of hotel identification on hisperson at all times during working hours.8. The personnel department of each of the hotelsmaintained a centralized personnel file with respect toeach regular employee. This file contained the employ-ee's application form, any relevant insurance documents,any warning notices which the employee might have re-ceived, and documentation of any change in the status ofthe employee, such as job positions, wage rates andleaves of absence.9. The number of hours worked per day and week ofall nonsupervisory and nonexempt hotel employees wasmonitored by each of the hotels, either by way of a time-clock, sign-in and sign-out sheets, or some other monitor-ing device.10. All employees were carried on the hotel's central-ized payroll records and were paid from the payroll ac-count on checks issued by the payroll department.11. All nonsupervisory or nonmanagement employeesof the hotels reported directly to a supervisory or man-agement employee of the hotel.12. Each of the hotels requested that all employees ofthe hotels park in designated areas in the hotel parkinglots.13. All employees, except for certain front desk andexecutive office employees, entered the hotels throughentrances designated as employee entrances.14. All employees of the hotels were required to pos-sess a sheriffs card issued by Clark County and tosubmit evidence of that card to the hotels.15. The hotels made contributions for all regular em-ployees for required Federal and state employee insur-ance programs, such as workemen's compensation, unem-ployment compensation, and social security. The hotelsalso withheld all required state and Federal taxes fromthe pay of all regular employees and submitted thosetaxes to the relevant governmental agency and submitteddocumentation of this to the employees at the end of thecalendar year. The hotels also made all other authorizeddeductions from employees' paychecks.640 CASTAWAYS HOTELAll that is written above serves to frame the two issuescalling for resolution. The first of these is, narrowly,whether a claimed pair of what would be related utter-ances were made by Ashleman as to lock Local 369 intoa commitment on a 4-year contract covering all non-lounge musicians throughout the Las Vegas strip hotels.The second issue is whether, from the sweepingly diver-sified fashion in which musicians are utilized at hotel lo-cations properly viewed as an entertainment lounge, anemployee status or an independent contractor relation-ship is ordinarily present. As to the second issue, theUnion concedes variations may be so extreme that it isnot contending each and every musical engagement cre-ates the employer-employee condition. This is clear fromAshleman's testimony in which he recounted conversa-tional exchanges with NRA bargainers during which heexplained that the Union was "not claiming that every-body at all times. ..had been an employee."On the first fundamental issue I am persuaded toaccept Ashleman's version of the facts. While demeanorgrounds provide some weight, primary influence isrooted in the inherent probabilities that are present fromthe general background and particular dynamics of the1976 (as commencing in December 1975) bargaining. Astable form of well-entrenched lawyer-client relationshipamply equipped him to sense the crucial need for contin-ued solidarity between the rather permanently engagedhouse orchestra musicians and performers who by choiceor circumstance were destined for the more Bohemianlounge career. Secondly, this was precisely the resolve ofLocal 369 members as they vividly reemphasized thissolidarity to their representatives as negotiations increas-ingly pointed towards serious impasse on the point. Fi-nally, the weight of tradition favored the Union, in thesense that lounge musicians had been treated as thoughwithin the coverage of earlier successive collective-bar-gaining agreements.In this setting Ashleman first made a specific legalisticproposal to Campbell, one that required careful listeningto glean the artful condition which was attached. I amsatisfied that Campbell failed to perceive Ashleman'swords as an exploratory approach, and that dealingsthereafter were muddled by this failure of communica-tion. A complication soon arose when Ashleman spokewith Benninger after commencement of the strike, think-ing that his words would be taken in furtherance of whathe had earlier tested out with Campbell. On the sharplycontradictory versions of whether Ashleman had resign-edly conceded lounge musicians away, I discredit Ben-ninger on grounds that his memory is too suspect as tothis point. Admittedly he had occupied himself principal-ly with culinary negotiations, and I believe that com-pared to Ashleman his testimony is both confused andtainted with partisan suggestiveness. As contended bythe Union, his perceptions are questionable when it isseen that he misstated even the physical configuration ofbargaining as the parties deployed at the Hilton hotel fortheir final efforts. The actual lack of awareness on thepoint between Benninger and Campbell left them individ-ually and collectively unable to fathom Ashleman's fur-ther remarks on the subject of lounge musicians as theparties were goaded by the state's highest politicalfigure. Relatedly therefore, I discredit testimony ofCampbell attributing the notion of abandonment to Ash-leman.23I believe instead that Ashleman's actual re-marks along this line were, as he claimed, nothing morethan refinement and reaffirmation of his earlier sugges-tion which Campbell, flustered by urgency of the situa-tion and his supplantation by the authoritative Benninger,eagerly albeit erroneously took to mean that the knottyissue of lounge musicians was marvelously conceded inNRA's favor. No doubt one in Campbell's positionwould wish for such legerdemain. However the hardtruth of the matter is that it was never intended or objec-tively expressed, and the earlier acknowledgment byAshleman that crisis bargaining under political auspiceswas confined to house orchestra musicians meant onlywith respect to immediate strike settlement proposals butwithout impairing the condition he had effectively at-tached to overall efforts at contract resolution.242a This choice is supported by the circuitous concession in Campbell'stestimony to the effect that esen up to March 25 Ashleman was "insistingupon some form of coverage for lounge musicians."24 It is fully evident that local newspaper coverage of this communitycrisis. apart from its accuracy or inaccuracy. reflected the monumentalconcern of affected interests The follos ing excerpts illustrate thisCOSTLY STRIP STRIKE ENDSTechnical Changes Stall BargainingA contract insuring four years of labor peace on the Las Vegasstrip was agreed to Thursday. marking the end of a two-week strikeThe 14-day walkout which resulted in mass arrests of pickets andthe closure of 12 major Las Vegas hotels was resolved during mara-thon bargaining sessions over which Gov. Mike O'Callaghan pre-sided and in which principal resort owners participatedOnly the formality of writing terms for the stagehands and musi-cians unions. together with a few small language changes remain, butno hitch is foreseenmeetings took place in the State Building. with proposals andcounterproposals going back and forth between the parties throughWednesday night and early ThursdayThroughout. the governor insisted that disputes with MusiciansLocal 369 and Stagehands Local No 720 be forged in the same ne-gotiations Hardly had culinary negotiators agreed to submit a pro-posed contract to their members, when musicians and stagehands ne-gotiators filed into the executive officers (sic) to begin new rounds oftalksIt took most of Thursday to arrive at agreements satisfactory tothe stagehands, wardrobe personnel and musicians and thus end thelongest and most expensive strike in the history of the Nevadagaming industry. (Las Vegas Sun, Friday, March 26, 1976. pg 1)HOTELS PLAN OPENINGSThe hotels affected by the 15-day-old service workers strike onthe Strip prepared contingency plans Friday for reopening over theweekend as an announcement of the end of the strike appeared immi-nent.Continued641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI recognize that grievance correspondence thereafteralluded to sections of what would have been a new col-lective-bargaining agreement, but dispose of this on thebasis that such writers on behalf of Local 369 were usingthe document as a guide in their labor-management deal-ings and were without power to dissolve the overall ten-tative nature of how matters then stood. Furthermore,the wage scale list dated April 5 and Foy's subsequentletter are consistent with this holding, for taken togetherthey constitute a nonlegalistic effort to transfer the com-pensation increase calculated as to nonlounge players inan Appendix A (to have been effective through February15, 1977) for lounge musicians as then conceptually "notcovered" by the contract (certain differentials in penniesdisregarded). A pertinent phrase of Foy's rambling,plaintive letter referred to "interim agreement," certainlyan expectable layman's term for Ashleman's intricate de-velopment of a useful, but conditional, set of economicand noneconomic understandings for main showroommusicians, while matters awaited further resolution as totheir lounge play colleagues and fellow unionists. Thesignificance that emerges is that, for 8(d) purposes, theUnion has not refused to execute an agreement reachedbecause a major feature remains subject to an unfulfilledcondition subsequent. See American Linen Supply Compa-ny, 235 NLRB 132.25The issue of lounge musicians' status resolves as amatter of law. There can be no quarrel with the funda-mental pertinent test which has been repeatedly statedwith clarity. In a recent reiteration the Board wrote:In determining whether individuals are employ-ees or independent contractors under the Act, theBoard has consistently applied the right-to-controltest. Under this test, an employer/employee rela-tionship exists when the employer reserves the rightto control both the result to be achieved and themeans to be used in achieving it. When, however,the employer reserves only the right to control theresult to be achieved, an independent contractor re-lationship exists. The test requires an analysis and abalancing of the facts in each case. [City Cab Com-pany of Orlando, Inc., 232 NLRB 105, 107 (1977).]The lounge musicians appearing in Las Vegas striphotels have long and consistently been used in a contextAn NRA spokesman confirmed the "progressive talks" were un-derway and said unions all agreed settlement of the culinary bartend-er contract is dependent upon the association settlement of contractdisputes with Local 369 of the Musicians Union and Local 720 ofthe Stagehands Union.Management and union officials emphasized the "extremely sensi-tive stage" of the negotiations and said no details of any tentativeagreements would be disclosed to the public. (Las Vegas Review-Journal, Friday, March 26, 1976 (Evening Edition), pg. I.)"a This entire branch of the case has diminished meaning for practicalor remedial purposes. By now the contract, even if elevated to control-ling status, would have scant months to run The anticipation from this isthat an entirely fresh approach to bargaining would soon he required formatters as to which either party has come to desire change over the in-tervening period of more than 3-1/2 years. This observation is withoutreference to the separate independent contractor issueof settled obedience to the desires of management. Thelabor organization serving as their representative in deal-ing with the resorts has secured written affirmation ex-tending back nearly 20 years of their status as employees.The form "B" contract, which is controllingly evidentboth in number and scope throughout the NRA memberestablishments, plainly reinforces this relationship in lan-guage that could hardly reflect a more positive, mutualindication of the master-servant tradition.26The vari-ations involved in what individual executes a form "B"on behalf of the person or group offering services is im-material, for again plainly the hotel deems itself the partycausing a utilization of particular talents as an adjunct toits fundamental business purpose.27Thus an overwhelm-ing number of all persons performing in show loungesduring the measured period were in an employment rela-tionship to the resorts. However, in addition to this con-sequence, a detailed seriatim treatment of the customaryfactors weighed when independent contractorship is theissue, affirms the conclusion still further.The most telling indicator of all is a diverse number ofinstances in which true control was exercised over meansof performance.28It is well to reflect here first on theessential service being provided by musicians in themidst of excitement, glamour, and moneyed doings all asfound in a typical Las Vegas resort. The professionalmusicians contribution, whether as house band or loungeplayer, is peripheral, ethereal, and expendable. In thissense the performer is vulnerable, which may explain theambivalence of the Union in seeking to preserve itsbroad collective-bargaining base while still clamoring forthe side letter as showing some spark of occupationalindependence. However this very document, upon whichso much attention was focused, was also meant to applyto house band members and in any event should be readwith emphasis on the word "directly" and not on"employ." This is because the side letter is really only26 I credit the testimony of Lowden that sporadic use of a "personalservice contract" at the Tropicana was but a stratagem to weaken theUnion's influence. Furthermore, the "Contract for Musical Services" fre-quently used by Hilton properties in Las Vegas was a less bold effort toskirt the collective-bargaining agreement, and in fact that documents, asexemplified in the contract covering the long-playing Rich Bono Duo,was couched in terms of being:..subject to all of the applicable provisions of the labor agree-ment, and any provision of this contract, form "B" contract, or per-sonal service contract contrary to or prohibited by the express termsof the labor agreement shall be of no effect. [Emphasis supplied.]27 The notion of using "professional" (or "Professionalism") as acatch-word to denote a person or class of persons that are not in a trueemployment relationship with an employer is absurd Under the Act"professional" is statutorily defined in a context of presuming that suchindividuals would be employees (Secs. 2(12) and 9(b)). The entire thrustof the "professional" concept is really one of nomenclature and culturalperception.2u Upon assessment of the entire case, I am puzzled over the excessiveattention given by all parties to the matter of how lounge musicians cometo be engaged for the work. Given the glib, flip, fast-paced nature of theindustry, and the unusual personalities who surface as part of the enter-tainment picture, I definitely downgrade any significance to the mannerin which musicians are located. The more important aspect would seemwhat they do once the schedule is underway, for the activity prior tothat bears no real difference to instances in which, for mundane occupa-tions, hiring halls, temporary service employment agencies, classified ad-vertisements of "services offered," or other avenues of personnel recuit-ment are used642* ·· CASTAWAYS tHOTI'Lcosmetic as to the realities involved; a comforting re-minder of musicians' self-regard among the buffeting ab-sorbed, as the record shows, from hotel management, en-tertainment office personnel, casino bosses, spouses, orspecial friends of the well-placed, temperamental artists,esteemed customers, and others. These lounge playersare not within the mainstream of resort operations;indeed are consigned to nonprofit centers where theirtalents may be amiably plied for random enjoyment ofhouse patrons. They perform openly, detached frommost flattery bestowed by customers on both famous andunfamous entertainers, and available for slotting intoneedful assignments both spontaneous and as speciallyscheduled.One of the instructive episodes involved drummerJoey Preston, who credibly described how CaesarsPalace former Musical Director Nat Brandwynne (nowdeceased) routinely shuffled him from house band per-forming to play on Cleopatra's Barge as the occasionmight demand.29Were this not enough to destroy anynotion that such a person as Preston had independentcontrol of his occupational destiny, the practice even in-cluded sending him to the Thunderbird hotel, at the timea sister establishment of Caesars Palace.A more pervasive example is that shown in testimonyconcerning the Romantic Strings group, which was en-gaged for many months during the period in litigation tostroll a lounge and related area of the MGM Grandhotel. Here the ubiquitous Bernie Rothkopf, executivevice president, was verbally reprimanding toward groupmembers, authoritatively directed its costuming andmusical choice, mediated artistic and scheduling conflictsbetween the group and supporting stroller Eddie DeSantis and commanded the group into unpaid leaves ofabsence (vacation) status in a manner no different fromordinary plant shut down in the manufaturing sense.30At the Summa Corporation properties generally it isclear from the testimony of Sandshotel EntertainmentDirector Joseph Mall that corporate Entertainment Di-rector Walter Kane both possessed and exercised controlover the manner of performance by lounge musicians.This is evident from conceded instances of Kane direct-ing groups as to type of music to be played, eliminationof particular songs and "tell [ing] a leader how to im-prove the performance of an engaged group." Thisfactor dovetails with the experience of musician RichBono, who prior to his extended Tropicana engagement2I Brandwynne's stature in the Caesars Palace hierarchy was con-firmed by an ongoing authorization, signed in 1972 by Entertainment [)i-rector Sydney Gathred, which authorized the designee to "sign any andall contracts involving musicians to he used at Caesars Palace."30 By letter dated November 28, 1975. Rolhkop's secretary, UrsulaNelmes, advised Semenoff that the Romantic Strings were to commencea "temporary lay off" of 10 days (soon after an extending option waspicked up) during the coming holiday season. This type ot employmnentcontrol is also shown by an instance affecting musician/entertainer ItillKaufman who performed a substantial portion of each year in the Win-ner's Circle Lounge of the Frontier hotel. On the occasion orf his group'ssinger being temporarily ill, the hotel docked part of the contracted com-pensation due to her. This episode vividly demonstrates how the claimedintegrity of a "self-contained" group could be readily pierced by routinereaction of an employer to the situation of an individual not showing upfor anticipated duty Conversely, entertainer/musician Dave Burton ac-cepted his entitlement to a 2- eek annual vacation per the collectlive-har-gaining agreement during his 2-1/2 year engagement at the Thunderbirdplayed at lounges of the Landntark Hlotel in 1974 (then aSumma property), and was freely moved between roomswhile told by Mona liloomer that estahlishment's enter-tainment coordinator what jazz/"top 40"/counlr'y andwestern sound to achieve at each location. A significaliltillustration of close control spelling employee statusarises from testimony of Anthony Osiecki, a trombonisthired by Hilton properties Musical Director JosephGuercio to perform as a side musician in the l.as VegasHilton's Benihana restaurant. While here he was paid offthe house orchestra payroll account of conductor JamesMulidore, and performed under working conditions sitii-lar to that aggregation, except as to the number of per-sons making the music.Leonard Martin was entertainment functionary byvirtue of a vice presidency at the Sahara Ilotel al matelti-al times prior to the strike. The picture formed lIfltetcredible testimony of drummer 'I'holilas Quigley is tlIiatcontrary to NRA contentions, Martin formed a group ofmusicians for specialized entertainmenlt in th;l establish-ment's Casbah Lotnge. I distinguish this act of conslitut-ing an effective assemblage of musicians from lie ccruit-ment-oriented function which I earlier found of liiltCdevidentiary value. Also, this portion of nmy cotlclusiou in-volves the corollary of discrediting NMartin's testiollly iasan unreliable, self-serving attempt to conceal his aictuallrole in fostering this particular lounge engagement Luig-ley also credibly described being part O(f a relief handplaying a Sahara hotel lounge which Malrtirn excusedfrom any remaining sets of music on a dull evening uponcondition that the group "livenl up" a golf tourniamintparty.Also germane to this phase of the a.'alysis is the flur-ther persuasive testimony of Lowden to thie ffect thltlounge musicians at the Tropicana during Iie approxi-mate period of years 1974 75 wcrc diriclted inl tleir lc-hearsals and staging planis by one .;Lar I .cc, upon as-sumption of the entertainmlent director psition tichere illthe footsteps of his fattier."' Corrobolratiol of tilts isfound in testimony of Bono, who also tlcscribed Ctiplo!ee-like dealings with Larry Lee respectinlg the play olbackground music during auditions of others, assignmentto the musical backing of singers, and the scckinig of per-mission before arranging for a substitute whIlien pcrsonallyabsent. Further, the length of Bono's engagentll en t theTropicana (in tandem with his pla)ying partnler R.ialliPollack as completing the locally knownl duo) is stronglysuggestive of an employee relationship. '2These specific and credible incidents ale lnol Loiticlteacted by the generalized testimony giVeIn hb, xarious cUl-tertainment directors. These individuals ttescritbd adntin-istrative roles touching office routine, alditliiolitin and at-tistic evaluation of entertainment in progress l'lle settings varied from the structured entert;linlici functiona Lowden also credihly recalled a.pproilg lt dsillO, il,: i thchoice of sidemen and sendinlg premier h(orn players I , i ic mll h l , 1xroom to a loulige when better slntid rltl s I m tl' .i ,l illc. st.lklct tmlrring at the Fl.lniingio while he wvas hous-e Ilild tl.' lcdt tI 'ri2 Ihls factor a lso obtained iti Ic Dhunmcl ' h.. tl t' ',-,l 1 Llit tIforminlg for 5( or ltir i cek' t, l C' s ta l s'.ih , r l , ' t ' .i., dn/., 1string players anid hby a harpist .t than 'StJabahlIsTiire SU]t 1,,t '[I Ilartont iiand Dnome of the S.a re.iiiurmit. reoo s. p el, ,(,4 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Hilton and Summa properties, as testified to by Enter-tainment Director Dick Lane and by Mall, respectively,across to the informal "hip-pocket" style of managementexhibited by Rothkopf. Of the six witnesses in this cate-gory, as to whom the Association pins much of its case,the remaining three are even less worthy of considera-tion. Sidney Gathrid had but slight dealings with loungemusicians, while Leonard Martin, erstwhile entertain-ment official at the Stardust Hotel and more formallysuch at the Sahara, did not present as a witness of accu-rate recall or one who could credibly contradict specificepisodes of control and direction over lounge musicians.Finally, Alan Lee, former entertainment director at theTropicana, is utterly unconvincing as one likely to shadethe truth when suiting his purpose.On this key issue I reject or distinguish all primarycontentions made by the Association. Independent con-tractor status typically turns on unique factual circum-stances, and in this sense legal precedent is of limitedvalue. As among authorities cited by the NRA on thispoint, I comment only on Strand Art Threatre, Inc., 184NLRB 667 (1970). Superficially this case seems analo-gous in that performers there worked under engagementcontract (extended into several option periods), devisedand presented their own style of entertainment with self-supplied costumes, makeup and props, absented them-selves from the engagement during an otherwise 1-1/2year period at issue, and were governed only as to thelength and not content of their act. In this situation theBoard found independent contractor status, noting in theprocess that ordinary withholding deductions were notmade from the entertainer's compensation. I distinguishStrand Art basically because of the unstructured businesscontext in which it arose, and the indication of personal-ity conflicts distorting the usual interplay between the-ater management and those who perform in the field.Furthermore, the Board expressly noted that the peculiarfactors as were involved left language of the "form con-tract" not reflective of the actual "day-to-day relation-ship." Thus, contrary to the Association's view, the lead-ers of lounge musicians are not "entrepreneurial," butmerely present certain of the trappings which surroundthe entertainment industry. Perspective is an importantfactor in assessing realities of the case. I have already al-luded to glittering sophistication that appears to theresort customer. Such ostentation is foreign to the ordi-nary surroundings of a workplace, whether it be the pro-verbial factory, shop, or office. In human terms thisgoads people into styles of showiness and artificialitythat must be evaluated on the same plane. From this gen-eral theme of things one can better assess such phenom-ena as stylized group names, professional payroll ac-counts, distinctive group costuming, ambulation ofgroups to other resort or metropolitan centers, ingeniousstrivings for marquee value and reverence for one'sgroup leader to the extent he or she manifests perma-nence. The assessment must necessarily summon outsome skepticism as to self-appointed importance, andmust emphasize that in the last analysis the individualsover which this controversy pertains are endeavoring tomake a living in the chosen discipline of nocturnally dis-played musical talent. Illustrations in the record of col-lateral investment by leaders range from the few dollarsspent on sheet music by Semenoff to miscellaneous cos-tuming purchases and the $100-per-week publicist paidby entertainer/trumpeter Perfecto Mangual as he soughtto enhance his reputation while fronting a musical group(with vocalist) during an intermittent 2-1/2 year stint atthe Desert Inn. In most cases the expenditures shown areof insufficient significance and the highly motivatedMangual, at best, manifests only an instance of joint em-ployership with the hotel in which he played. Cf. Young& Rubicam International, Inc., 226 NLRB 1271 (1976).See also American Federation of Musicians (Harrah'sClub), 178 NLRB 707 (1969), in which it was held thatstar entertainers employing musicians were themselvesindependent contractors when they traveled "nationally"and spent "thousands of dollars" on uniforms and "largesums" on promotional material, respectively.No true element of risk is involved as to group lead-ers, any more than for persons of any occupation whoopt to work or not work on sporadic bases of their ownchoosing. This factor is even more pronounced for sidemusicians, as these performers function a full step re-moved from the leader. The form "B" contract expresslydenominates the leader as an agent of the establishment,and which through plain and connected language re-serves all usual powers over the musician's performance.The various makeweight arguments, themselves quiteamorphous because of disparity in policy between hotelsor because of relaxed enforcement at various periods ofthe time frame, touching on automobile parking prac-tices, resort entranceways used, access to employeeeating areas,33absence of traditional personnel process-ing, manner of regulating loudness by authoritativecasino managers, handling of requests for particularmusical selections and institutional disinterest in musiciandepartment (excepting if extreme or indecent) are not in-dicative of a statutory independence from the employer'sretained right of control. Similarly the matter of musicalinstruments being, for the most part, owned and there-fore supplied by the players is unavailing. The analogyhere to a worker's personally owned hand tools is all tooevident. Manner of payment to lounge musicians, an-other factor relied on by the NRA, is inconsequential tothe issue, particularly because house orchestra employeesare compensated through a similar procedure. The NRAargues that leaders "retained complete control over com-position of their groups [as well as] content and details oftheir groups' performance." However this is belied bothby the form "B" contract terms and the collective-bar-gaining agreement in which, undifferentiated as betweena house or lounge musical leader, such person is bes-towed with the express function of carrying out an em-ployer's instructions as to musical selections and mannerof performance.The NRA argues further that suspiciously few con-crete instances of overt control were testified to, andthat only a tiny fraction of all lounge acts booked intothe larger resorts during the period studied were backedby musicians other than within a self-contained group.:3 Even Bono described unthwarled use of employee cafeterias CASTAWAYS HOTEIThe short answer to this is that right not exercise of con-trol is the governing consideration. In this sense the testi-mony of Don Burke (leader on the occasion to be de-scribed), read in conjunction with that of musiciansWalter Mann,34Edwin Boyer, and Jack Montrose, viv-idly illustrates such control as these persons, with others,were assembled by MGM Grand management to back aBobby Rydell act at the Lion's Den Lounge in Septem-ber 1975 and to adopt rigorously to Rydell's style ofmusic (with payment forthcoming from the house or-chestra account). As to further specifics, I decidedlycredit former singer Diane Eddington over the farcicalJoe Zito, with respect first to whether he was an accept-ed manager of her group while it performed at theDesert Inn, and secondly whether, as she convincinglydescribed, entertainment coordinator Bonnie Hays oncepresumed to change the composition of a lounge groupthere.Overall, I believe the industry mounted an ill-con-ceived effort to trim back Local 369's influence by seek-ing to carve away lounge musicians as a component ofthe group being represented.35This was fully resisted bythe Union, and I am convinced that the historical unitshould continue. Such tampering cannot be lightly re-garded, and would require the clearest justificationbefore such a startling severance were to occur.36The"4 Mann was also the leader of a small hacking group assembledaround November 1975 for Cleopatra's Barge entertainment by Brand-wynne. During this engagement headliner Joe Renteria petulantly forcedout the original drummer of the group, and Brandwynne hastily arrangedthe replacement35 The practice of lounge group leaders "cutting" paychecks for side-men, making remittance reports. billing hotels for compensable extraitems and often maintaining accountancy services for such purposes is huta ministerial role rooted in tradition and confirmed in the successive col-lective-bargaining agreements of the industry here Notably this practiceis also found as to house orchestra leaders. a factor tending to showcommon interests among musicians regardless of where they ordinarilyplay within a hotel.3J There is no significance here to the 8(e) cases which Campbell testi-fied were troubling to him during past negotiations Contract language oninsulation from routine personnel office jurisdiction ofboth house and lounge musicians, the generally acceptedapplication of house rules to both groups, the inter-change which can occur between these functions, andthe expressly retained right of control over tasks andparticulars of performing musical services impels me tofind that an "all musician" unit is, as was alleged in theGeneral Counsel's ultimate refinement of pleadings, theappropriate one. See Crestwood ,lauto Supply Company,240 NL.RB 826 (1979), where Board-adopted languagealluded to "successive three-year contracts" sufficientlydefining a unit as objectively "understood by the par-ties."More than anything else, this case serves to reorient aneglected collective-bargaining relationship. Over manypast years the parties consistently veered away from adirect, tough-minded resolution of their respective con-flict laden ideologies. The upshot left much to repair asan instance of tormented labor-management interplay. Inthat sense an unequivocal declaration on the lounge mu-sician issue will impart the fullest possible influence onthe situation as the parties poise for 1980 and beyondAccordingly, I render as conclusions of law that theNRA, by refusing to bargain with the Union respectingpersons performing as lounge musicians in its member es-tablishments, has violated Section 8(a)(5) of the Act, butthat the Union has not violated the Act as alleged.[Recommended Order omitted from publication.]the poin t o and through the I72-71 document wa, arguahls illolati\i. amatter tacitly' concedcd by AhlilcTi s chen he ternimed such language a;s"hasing quitea fe1 w problems sith iti" IEen assuming the sort in thi,regard. such misguided effoirts Xt iasuring all area islanldaril fir musicianshas no effect o)i the appropriatcncss of a unit. particularl sih ithe his-torical stahility ,If this onlle C'f lo .l ' tfiar -h .uundtr, & (?'claiing (,.168 Nl.RB 217 (Ift7)645